Citation Nr: 0003859	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-23 360	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increase in a 20 percent rating for a 
duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox. Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to May 1956.  
This case came to the Board of Veterans' Appeals (Board) from 
a June 1995 RO decision which denied an increase in a 20 
percent rating for a duodenal ulcer.  In a February 1997 
decision, the Board denied the claim.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 1999 order, the Court vacated the 
Board decision and remanded the case for further action.  The 
case was subsequently returned to the Board, and the veteran 
(most recently in January 2000) submitted additional evidence 
and argument.  

The only issue properly on appeal at this time is an 
increased rating for a duodenal ulcer.  The veteran has 
raised an issue of secondary service connection for "active 
gastritis, nervousness, and hyperacidity," but such issue is 
not currently on appeal (see May 1999 and July 1999 Court 
orders); the Board refers the secondary service connection 
issue to the RO for appropriate action.  


REMAND

The May 1999 Court order directs that medical records be 
obtained from Duke Medical Center and then considered with 
regard to the claim for an increased rating for a duodenal 
ulcer.  In a November 1999 letter to the Board, the veteran's 
attorney said he was still trying to obtain the Duke medical 
records.  In a December 1999 telephone call, the veteran's 
attorney informed the Board that he just received the Duke 
records but requested additional time to prepare argument.  
In January 2000, the veteran's attorney submitted additional 
argument but did not submit the Duke records.  To comply with 
the Court order, a remand to the RO is required to obtain the 
Duke records.  

Since the now-vacated February 1997 Board decision, a number 
of relevant medical records have been added to the claims 
folder, and due process requires that these first be 
considered by the RO.  38 C.F.R. § 20.1304 (1999).  The 
veteran's attorney asserts that other recent VA medical 
records also exist (see attorney's January 2000 letter to the 
Board); such VA records should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In the judgment of the 
Board, a current VA examination is also warranted to 
determine the severity of the veteran's duodenal ulcer.  
38 U.S.C.A. § 5107(a) (West 1991).  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should have the veteran 
clearly identify the date(s) of his 
treatment for gastrointestinal problems 
at Duke Medical Center.  The RO should 
obtain copies of the related medical 
records, in accordance with 38 C.F.R. 
§ 3.159.  

2.  The RO should obtain copies of all VA 
medical records, dated from 1996 to the 
present and not already on file, 
concerning the veteran's gastrointestinal 
problems.  This includes medical records 
from the Fayetteville, North Carolina VA 
Medical Center and the VA mobile 
outpatient clinic.

3.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his duodenal 
ulcer disease.  The claims folder should 
be provided to and reviewed by the 
doctor.  All indicated tests should be 
performed, and all signs and symptoms 
necessary for rating the disability 
should be reported.  

4.  Thereafter, the RO should review the 
claim for an increased rating for a 
duodenal ulcer.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.  

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



